Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 1 of 15

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

District of Columbia

Civil Division

Jac Wright Case: 1:19-cv-03353 JURY DEMAND —
Assigned To : Friedrich, Dabney L.
Plaintiff(s) - Assign. Date : 11/4/2019

(Write the full name of each plaintiff who is filing this complaint. Descri ption: Employ. Discrim. (H-DECK)
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-V-

President Donald J Trump

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee Nee Nee ee ee ee ee Ne ee ee ee ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Jac Wright
Street Address Flat 8, 62-66 Victoria Road
City and County Cambridge :
State and Zip Code Cambridge CB4 3DU, UK
Telephone Number [witheld]
E-mail Address jacwrightbooks@gmail.com ee

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (#/known). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 2 of 15
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

Name Donald J. Trump

Job or Title (if known) President

Street Address Trump Tower, 725 5th Avenue
City and County New York

State and Zip Code NY 10022

Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

 

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 3 of 15

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
| |Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
8 USC § 2261A

U.S. Code §1111.Murder
Employment Discrimination

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Jac Wright , is a citizen of the

 

State of (name) United Kingdom (foreign nation)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , Is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name;

(f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Donald J. Trump , is a citizen of
the State of (name) New York . Or is a citizen of

 

(foreign nation)

Page 3 of 5
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 4 of 15

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Iv.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (expluin):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

| have been a long time friend and loved one of Donald J Trump who is being strong armed or misguided by
rogue staff and felon A Ocasio-Cortez to stalk, menace, criminally harass and murder me for financial and other

gain.

Please see attached complaint statement

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Please see attached complaint sttement

Page 4 of 5
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 5 of 15

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

10/12/2019

s/ Jac Wright
Jac Wright

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 6 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Flat 8, 62-66 Victoria Road
Cambridge CB4 3DU
United Kingdom

VS. CIVIL ACTION NO.

President Donald J. Trump
Trump Tower

725 5th Avenue

New York

NY 10022

USA

COMPLAINT

The complaints are:

Violation of basic human rights

Menacing and Attempted Murder by rogue Mick Mulvaney, Mike Pompeo and Mark Esper
Stalking

Criminal Harassment

Slander and libel

Abuse of office and abuse of power

Obstruction of Justice

Aiding and abetting a criminal

Accessory after the fact of a crime

Modern day slavery

Age discrimination & Retaliation in employment

Violation of the Constitution — Retaliation against First Amendment Rights
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 7 of 15

I have been well known in online communities since my books were published under
the pen name Jac Wright. I first connected with Donald Trump online on Twitter at the start
of the 2016 Republican primaries. I supported Donald Trump because he was more of a
"Democrat" than the other GOP candidates. He connected very closely with me. I am an
engineer with one of the highest IQs in the world. I emotionally supported him, and my
strategies and support made him strong and steady and helped him through the Republican
primaries. Among other things, absorbing the Ben Carson campaign was done under my
guidance. We became friends. I live in England and have a small engineering business. I

also moonlight as a writer.

During the main election I supported Hillary Clinton. I started the #resistance when she
was defeated and was against the president when information about the Russia conspiracy

came out.

About May 2018 Donald Trump and I re-connected. His administration had been going
through cycles of chaos and was under siege and his family under siege by the Trump Russia
investigation. I supported him emotionally and steadied his administration, navigated him
through the daily pitfalls. I supported his family and him legally, saving Donald Trump's life
and his children's lives. I carried him for 2+ years. Donald Trump asked for a romantic
relationship online and repeatedly asked for and accepted my help under the agreement
(contract) that I would come over from England and work as the CTO of Trump
Organisation. We agreed we would take on AI engineering contracts from NASA and DOD
and make an engineering division for Trump Organisation like Lockheed together. We
agreed I would write his biographies and he would introduce me to his literary agent. I got
closely involved with him and helped him and his family at great expense to myself in time

and money under this agreement. I assisted him in the international stage also, effectively
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 8 of 15

moderating his extreme tendencies. I brought him out from the chaos into the light. We fell

in love after he initiated the love affair.

In January 2019 Donald Trump appointed Mick Mulvaney as acting chief of staff and
ws driven by Mulvaney to get involved with A. Ocasio-Cortez. She started attacking me with
Justice Democrats online with relentless slander. Donald Trump fell under her influence. He
kept the relationship with me also and did not let me leave him. Then Ocasio-Cortez told him
to "take care of" me and Donald Trump threatened he was going to "take care of me" by
"financially devastating" me, abusing his position as president to gratify the jealousies of
Ocasio-Cortez. I was running a small successful engineering business at the time. Then he
started publicly loudly spreading the slanders that Cortez would make up and tell him to
"devastate" me professionally and financially. These slanders and lies Donald Trump yelled
all over the news affected my clients and I have lost several hundreds of clients as a direct

result.

Soon news about Ocasio-Cortez's campaign finance felonies came to light and I was
tweeting what I found out about them. Then Ocasio-Cortez told Donald Trump to cut off all

income of money to me in order to:
(1) Ruin me in income and profession to gratify her jealousy and keep me “below” her.

Harassment because another person is more skilled is a CRIME. Many of the criminals in

prison are there for harassing, damaging or killing a partner to get a lover.
(2) To devastate me in order to stop me exposing her crimes.

(3) And now to cause me serious bodily harm eventually leading to death.
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 9 of 15

Harassment for obstruction of justice is a CRIME, and this is a main motive in crimes. Many
of the criminals incarcerated are there for harassing, damaging, or killing others to conceal

another major crime.

There were other demands, but when I was minding my life and helping Donald

Trump, he still initiated the “devastation” call to the UK. So, these are the reasons.

Donald Trump told me he was therefore “devastating” me to stop my free speech
about Ocasio-Cortez’s crimes, becoming an accessory after the fact and aiding and abetting
her crimes. This is a direct violation of the First Amendment, retaliation against my First

Amendment rights.

I asked Donald Trump to charge Ocasio-Cortez at the right level for her crimes. He
said he was going to stop the DOJ from charging her and would work to “cover up” Ocasio-
Cortez’s crimes, obstructing justice. Further, he said he was harassing and devastating me to
stop me from writing about her crimes or other negative true things on Twitter which were
not as bad as the things Cortez was saying about me. Also, this woman, a serious felon, was
coming to decimate our long-time true love relationship. I was addressing my boyfriend; I

could say anything to him.

He has suggested that had I been 30 years old, he would not have proceeded with the

“devastation.”

Further, in abuse of office of the presidency and in abuse of my human rights, Donald
Trump misused his access to secret services to track down and get private information about
me, despite my repeated requests not to do so. He commenced saying what he found out,
also mixing in made up slander, in public to the press, also leaking it all over to the media. I
am a quiet private citizen who likes to live a quiet life away from the media, and the abuse,

character assassination and slander all over the media was terrifying and devastating to me.
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 10 of 15

In further abuse of office and powers, he started stalking and tracking down my
employers. Much of this was done by his staff. He phoned the new prime minister and lower
level officials to force them to block my MOD (UK Ministry of Defence) contracts worth
billions to devastate me. Now it has become the culture of his administration to slander me in
the press and stalk and contact my clients and the UK government to slander me and
devastate me. He has recruited Fox news to continue the stalking, slander and devastation.

He has said this stalking, harassment, and abuse of my human rights would go on for life, and
in any event, he has already done the damage for life. I have never worked for him. I have

explicitly asked him repeatedly not to stalk me and not to contact anyone in my life.

He has said he is doing this to gratify the jealousies of Ocasio-Cortez, to keep me
from rising above her in status or income, to perpetrate and hide and cover up her crimes, and
to stop my negative true tweets about her not as vile as the false slanderous things she was

saying about me.

He has also said he was going to devastate me if I helped or supported the Democrats
or Bernie Sanders on social media, or if I do not use my high IQ strategies to help him. I
asked him to hire me in London for some income while I helped him, but he has said he
would devastate my life if I didn’t use my high IQ brain to help his campaign for free,

effectively as a modern-day slave, while he had his affair with Ocasio-Cortez.

I said to him that he lived in a different country, that he just do what he wanted there
and leave me alone here. All I wanted was a small house by the sea and to do my

engineering work and writing.

He said he had called officials in the UK and threatened to block any US-UK trade
deal unless they devastate me by stopping my MOD engineering contracts the UK MOD was

very proud of me about and was about to award me, which the UK officials had had to let
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 11 of 15

Donald Trump block. They said my project proposal was invaluable and brilliant, and Donald
Trump and staff had just blocked me and stolen my IP. How can any human being in this
world stand the atrocity of a billionaire stalking and stealing my little company’s IP and

“decimating” me?

I have a Mensa level high IQ and is one of the world’s foremost authorities and
experts in the most difficult fields of engineering, EE and Artificial Intelligence. And I write

about things important to the UK culture. I was a National Treasure beloved by all.

Donald Trump has said, through his daily human rights abuse, slander, libel, character
assassination, criminal harassment, stalking and terrifying abuse of office and power, he

would turn me into a criminal.

The betrayal of the relationship alone was excruciatingly painful enough, but the
devastation, sustained over 8 months now, is unbearable and terrifying. Such a raging
atrocity that has never before been heard of or seen in history. I am unable to wake up most

days or go to work. I cry all day on public transport and in the office... everywhere.

He has offered me money for the affair, but I do things for the right reasons. I work
hard and earn my living. My engineering work is my whole life and I love my writing. My
life is hard enough as it is without this as I have a special need and it is with my engineering
that I manage life living with it. How can any human being bear this? Engineering is my
whole life as I have no children, and I have no life without my engineering as that is the only
way to manage my special need. It is not about the money. It is about doing something great
for the world. I have all these abilities and skills and J] am blocked from my chance doing
what something great. Focusing on the engineering is the only thing that lets me numb my

pain and manage my special need. Please help me.
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 12 of 15

There have been ongoing threats made to me by a rogue group of people — mainly
Mick Mulvaney, Mike Pompeo and Mark Asper - because Donald Trump loves me. They
are conspiring with Ocasio Cortez to murder me and are to date attempting to harm and
murder me every day. I have been told I am a long-term obstacle or “competitor” for their
plans to hang Ocasio-Cortez on Donald Trump to isolate the President from his long-time
loved ones, friends, and family for control and for scamming the family money. They have
said they are destroying my work, my health, and ultimately my life to stop Donald Trump
loving me so that they can hang Ocasio Cortez on him. This is straightforward murder and a
crime that many criminals are and have been and are in prison for! Therefore, they have said,
they are going to keep hitting me until I am fully decimated and murdered. The staff—
particularly Mick Mulvaney, Mike Pompeo and Mark Asper — have inserted stalking and
murder tentacles into every aspect of my life and are blocking all jobs and business and NHS
medical health services in order to murder me. There have been threats to kill me and threats
to falsely commit me. They have said they are stalking me by abusing office to monitor my
bank accounts and harass me by menacing and threatening companies and people making
payments to me. There are ongoing attempts at murder by the rogue group of people. There
have been other attempts to ruin other innocents who are long-time trusted friends, family
and loves of Donald Trump — Hope Hicks, daughter Ivanka Trump, Jared Kushner — in order

to hang the criminal Ocasio-Cortez on Donald Trump and scam out the Trump family money.

What has been done to me, J don’t want to live any more in a world that does this to
me. I ask the courts to restore me to a free citizen with my engineering work restored,
particularly the MOD contracts. I am looking for a way to continue my life which is not
possible without engineering. J would withdraw this complaint if the MOD contracts just
blocked is returned to me as that is a way for me to build a meaningful, quiet life in the UK

by the seaside doing something great for the world and reaching my potential. This is not
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 13 of 15

about money. The compensation I ask for will be used to build an engineering company

doing good for the world.
APPLICATIONS

1. Due to the extreme stalking and harassment and attempted murder I am being subject
to I ask that the courts allow me to proceed under my pen name, Jac Wright, in this
matter. I apply for all possible documents filed to be under seal and for all possible
hearings to be conducted away from the public for my protection.

I am able to provide my real name and file documents with other private information
in this matter under seal after I am able to get an order allowing me to file this
information under seal from the judges.

2. I apply for an order granting permission to file further information and material under
seal to protect myself from the criminal harassment and attempted murder.

3. Iam able to pay the filing fee, but the President and his staff having financially
devastated me for 9 months, I am unable to afford an attorney. Given the severity of
this case, I apply for the judge to appoint a Pro Bono attorney to conduct the matter
for me.

4. I live in England and am unable to afford the air travel costs to appear in person. |
apply for the courts to facilitate me to conduct matters in writing where possible and
to appear by satellite and remote communications for hearings where possible.

5. I apply for electronic filing of documents.

6. Iam being subject to attempted murder and extreme harassment and stalking daily by
officials gone rogue—particularly Mick Mulvaney, Mike Pompeo, and Steve
Mnuchin—conspiring with Ocasio Cortez, Nancy Pelosi and Lindsay Graham,
because I am a long-time friend and loved one of Donald Trump. Hence, I ask for

urgent interim relief to get myself some security and safety.
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 14 of 15

RELIEF

. [ama target being criminally harassed and murdered because I am or was a long time
loved one and friend of President Trump, and I am being financially devastated by
harassment by a rogue group of people for financial greed — Ocasio Cortez and Mick
Mulvaney, Mike Pompeo, Mark Esper, Hogan Gidley staff. I plead for an immediate
interim relief of $1 million from the US government to get some healthcare they have
blocked which is life threatening, and to get some security to save my life from them

while this case proceeds.

. Lask the courts to facilitate the UK MOD to award me the UK MOD contracts

coming to me that Donald Trump and staff blocked by coercion. Or I ask for an order
granting me the same or equivalent contracts with the US government. Or to award
$14 billion in compensation from the US government for those and other engineering
business with private corporations that have already been "devastated" for life and for
the value of the IP stolen and blocked.

. Lask for $1 million per month for my extremely excruciating pain and suffering and
health deterioration since January 2019 over 10 months to date of extremely
frightening criminal stalking, harassment, human rights abuse and attempted murder.
. Lask Donald Trump for a 5-year appointment as the CTO of Trump Organisation to
commence a minimum 3 months from the date of agreement and an introduction to
his literary agent, the contact agreement under which I worked for him. Or for $19
million in compensation for breaking that contract and for 2.5 years of dedicated
service and relationship saving and guiding Donald Trump, his administration, his
life, and his children's lives.

. Lask that the courts order the Trump administration to either charge the criminal

Ocasio-Cortez at the right and fair level consistent with precedent or to award
Case 1:19-cv-03353-DLF Document1 Filed 11/04/19 Page 15 of 15

compensation of $1 million per every year for up to 10 years that she is not charged
and left free perpetrating her ongoing crimes against me which has no escalated to
GBH and murder.

6. I ask for the removal of the following staff and officers from office who have gone
rogue and are openly conducting attempted murder and extreme criminal harassment
of me and for driving, bullying and strong-arming the President to join in with their
criminality. I ask that the first 3 staff members be charged with ongoing attempted
murder, GBH, extreme criminal harassment, and menacing:

(i) Mick Mulvancy

(ii) Mike Pompeo

(iii) Mark Esper

(v) Hogan Gidley

Or to award me $100,000 for every month the first 3 staff members and $10,000 per
month for the fourth staff member while they remain in office and I have to live under
their criminal actions of ongoing attempted murder and criminal stalking, menacing,
and harassment abusing their office.

7. lask for an interim injunction and a permanent restraining order stopping harassment,
stalking, menacing, privacy and human rights violation, and “devastation” of business

and work. I am happy to make this a mutual consent order.

I attest that the information contained herein is true and correct to the best of my knowledge.

 

s/ Jac Wright

Flat 8, 62-66 Victoria Road
Cambridge CB4 3DU
United Kingdom
